DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/793,903 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other the claims of the reference application correspond substantially close to the instant application.
For claims 1-2 and 7, see claims 1 and 19 of the reference application.
For claim 3, see claim 3 of the reference application.
For claim 4, see claim 20 of the reference application.
For claim 5, see claim 6 of the reference application.
For claim 6, official notice is taken that it is well-known/conventional in the tire art for a lateral cross section of a groove being line symmetric with respect to a groove center line. 
For claim 8, see claim 7 of the reference application.
For claim 9, see claim 12 of the reference application. 
For claim 10, see claim 13 of the reference application. 
For claim 11, official notice is taken that it is well-known in the tire art for groove walls to extend linearly, arch shape, or in a wavy shape. 
For claims 12 and 15-18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structural features required by claim 12 and 15-18 in the tire of the reference application because the claimed features are well-known in motorcycle tires and making the tire of the reference application as a motorcycle tire is obvious. 
For claim 13, see claim 14 of the reference application.
For claim 14, see claim 16 of the reference application.
For claim 19, see claim 8 of the reference application.
For claim 20, see claim 18 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “in terms of a groove depth, a groove width”.  It is unclear which dimension must satisfy the claimed limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN’567 (CN 104029567) in view of at least one of Ofensend (US 2,327,057) and US’692 (US 2017/0120692).
Regarding claims 1, 3, 5, 9-10, 12-13, and 16-17, see annotated FIG. 5 of CN’567 below. 

    PNG
    media_image1.png
    780
    922
    media_image1.png
    Greyscale

CN’567 is silent to disclosing the third portion includes an outer portion and an inner portion wherein the inner portion has a groove width larger than the outer portion.  Ofensend teaches a tire tread comprising grooves 12 having an undercut/widened groove bottom (inner portion) for the benefits of increasing slippage resistance and tread stability (col. 2, lines 20-35; FIG. 2-FIG.3; FIG 4-FIG. 5).  Alternatively, US’692 teaches a transverse groove changing in width along its length (FIG. 1 and reference character 6) wherein the transverse groove along the depth direction comprises a first 
Regarding claims 2, 4, 6, and 11, the tire of CN’567 in view of at least one of Ofensend and US’692 would satisfy the claimed limitations in view of FIG. 3 and FIG. 5 of Ofensend and/or FIG. 3 and FIG. 4 of US’692. 
Regarding claim 7, the tire of CN’567 in view of at least one of Ofensend and US’692 would satisfy the claimed limitation since CN’567 illustrates a groove width at the ground contact surface of the tread being significantly less than the groove width at the ground contact surface of the first portion and the second portion rendering the claimed range obvious and 
Regarding claim 14, see annotated FIG. 5 below. 

    PNG
    media_image2.png
    718
    765
    media_image2.png
    Greyscale

Regarding claim 15, see annotated FIG. 5 below. 

    PNG
    media_image3.png
    629
    789
    media_image3.png
    Greyscale

Regarding claim 18, see annotated FIG. 5 below.

    PNG
    media_image4.png
    736
    736
    media_image4.png
    Greyscale

Regarding claim 19, see annotated FIG. 5 below. 

    PNG
    media_image5.png
    739
    829
    media_image5.png
    Greyscale

Regarding claim 20, see annotated FIG. 5 below. 

    PNG
    media_image6.png
    790
    829
    media_image6.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CN’567 (CN 104029567) in view of at least one of Ofensend (US 2,327,057) and US’692 (US 2017/0120692), as applied to claim 1, and further in view of Matsunami (US 2012/0216929).
Regarding claim 8, CN’567 does not recite a distance in the tire axial direction between an inner end of the second inclined groove and the tire equator is 5% or more and 10% or less of a tread width.  However, this claimed distance would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since CN’567 illustrates an inner end of the second inclined groove space slightly apart 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 



/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        03/22/2022